Case 2:18-cv-02740-SHM-cgc Document 66 Filed 08/12/20 Page 1 of 32        PageID 570



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION

                                            )
 JAMARCUS BROWN, as next of kin             )
 of Rocky Darrin Brown,                     )
 deceased, and on behalf of the             )
 wrongful death beneficiaries               )
 of Rocky Darrin Brown,                     )
                                            )
        Plaintiff,                          )
                                            )
 v.                                         )     No. 2:18-cv-2740
                                            )
 QUINCE NURSING AND                         )
 REHABILITATION CENTER, LLC,                )
 d/b/a QUINCE NURSING AND                   )
 REHABILITATION CENTER; AURORA              )
 CARES, LLC; DTD HC, LLC; D&N,              )
 LLC; DONALD T. DENZ; and                   )
 NORBERT A. BENNETT,                        )
                                            )
        Defendants,                         )
                                            )

                                        ORDER


        Before    the    Court   is   the       Magistrate   Judge’s   Report   and

 Recommendation (the “Report”), dated February 7, 2019.                   (ECF No.

 31.)    The Report recommends denying Defendant Quince Nursing and

 Rehabilitation Center, LLC’s (“Quince”) November 2, 2018 Motion to

 Compel Arbitration and Stay Proceedings, (ECF No. 8).                    (ECF No.

 31.)     Since    the    Report,     Quince     has   objected,   (ECF   No.   32),

 Plaintiff Jamarcus Brown has responded to Quince’s objections,

 (ECF Nos. 33-34), Quince has filed supplemental objections, (ECF

 No. 36), Jamarcus Brown has moved to strike the supplemental
Case 2:18-cv-02740-SHM-cgc Document 66 Filed 08/12/20 Page 2 of 32         PageID 571



 objections, (ECF No. 37), Quince has responded to the motion to

 strike, (ECF No. 39), Jamarcus Brown has moved for leave to file

 a reply to the motion to strike (ECF No. 40), and Quince has

 replied to Jamarcus Brown’s reply to motion to strike, (ECF No.

 41) (collectively, the “Related Motions”).                   Jamarcus Brown has

 filed supplemental authority. (ECF Nos. 47, 50.) Quince responded

 to that supplemental authority.                (ECF No. 57.)        Jamarcus Brown

 replied.     (ECF No. 58.)

       For the following reasons, Quince’s objections are OVERRULED.

 The Report’s recommendations are ADOPTED.                   Quince’s Motion to

 Compel Arbitration and Stay Proceedings is DENIED.                     The Related

 Motions are DENIED.

       I.     Background

       Rocky    Brown      was   a   resident         of    Quince    Nursing   and

 Rehabilitation Center from about April 24, 2017, to November 28,

 2017.      (ECF No. 1-1 at 8 ¶ 2.)            When Rocky Brown was admitted,

 Gladys Pratchart, Rocky Brown’s mother, signed a Resident and

 Facility Arbitration Agreement (the “Agreement”).                    (ECF No. 8-2;

 ECF No. 10 at 2.)      The Agreement provides, inter alia, that “[a]ny

 and all disputes between the Resident and the Facility shall be

 submitted to binding arbitration . . . .” (ECF No. 8-2 ¶ 3.) That

 includes     any   disputes     brought       by   Rocky   Brown’s    “successors,

 assigns, agents, attorneys, third party beneficiaries, insurers,

                                           2
Case 2:18-cv-02740-SHM-cgc Document 66 Filed 08/12/20 Page 3 of 32      PageID 572



 heirs,    trustees     and   representatives,      including     the   personal

 representative or executor of the estate, the spouse, children,

 grandchildren, all decedents and next friends, and any person whose

 claim is derived through the Resident.”                 (Id. ¶ 5.)       Around

 November 28, 2017, Rocky Brown was transferred from Quince Nursing

 and Rehabilitation Center to Saint Francis Hospital.              (ECF No. 1-

 1 ¶ 2.)      On March 31, 2018, Rocky Brown died at the hospital.

 (Id.)

        On August 22, 2018, Jamarcus Brown, Rocky Brown’s son, brought

 this negligence and survival and wrongful death action against

 Quince in Tennessee state court.           (Id.)    Jamarcus Brown alleges

 that    injuries     Rocky   Brown   sustained     at   Quince    Nursing   and

 Rehabilitation Center led to Rocky Brown’s death.                (ECF No. 1-1

 ¶¶ 20-23.)    On October 24, 2018, Quince removed this action to

 federal court.       (ECF No. 1.)     On November 2, 2018, Quince filed

 its Motion to Compel Arbitration and Stay Proceedings (“Motion to

 Compel”), arguing that the Agreement Pratchart signed when Rocky

 Brown was admitted binds the parties to arbitration. 1             (ECF No. 8-

 1 at 5-8.)


 1
  In addition to the nursing home as a facility defendant, Jamarcus Brown
 names other defendants, including corporate defendants and individuals
 (the “Non-Facility Defendants”). (See ECF No. 1-1.) Those Non-facility
 Defendants have filed a concurrent Motion to Dismiss. (ECF No. 9.) The
 Non-Facility Defendants argue that, if the Court has jurisdiction over
 them, the Agreement also binds Jamarcus Brown to arbitration on claims
 against them. (ECF No. 8-1 at 1 n.1.)
                                        3
Case 2:18-cv-02740-SHM-cgc Document 66 Filed 08/12/20 Page 4 of 32           PageID 573



        On   February   7,    2019,   after    referral    by   the       Court,    the

 Magistrate Judge issued a Report and Recommendation addressing

 Quince’s Motion to Compel.           (ECF No. 31.)    The Report recommends

 denying the Motion.          (Id. at 8.)      On February 21, 2019, Quince

 objected to the Report’s recommendations (the “Objections”).                      (ECF

 No. 32.)     On March 1, 2019, Jamarcus Brown responded to Quince’s

 Objections.     (ECF No. 34.)

        On May 23, 2019, Quince filed a supplemental memorandum

 further objecting to the Report (“Supplemental Objections”).                      (ECF

 No. 36.)     On June 4, 2019, Jamarcus Brown filed a Motion to Strike

 Quince’s Supplemental Objections (“Motion to Strike”).                     (ECF No.

 37.)   On June 18, 2019, Quince filed a response to Jamarcus Brown’s

 Motion to Strike.      (ECF No. 39.)        On June 24, 2019, Jamarcus Brown

 filed a motion for leave to file reply, and attached a proposed

 reply to Quince’s response to the Motion to Strike.                (ECF Nos. 40,

 40-1.)

        On August 27, 2019, Quince filed a Motion to Stay the case

 pending resolution of its Motion to Compel.               (ECF No. 42.)        After

 briefing, the Court granted Quince’s Motion to Stay and held the

 case in abeyance pending resolution of Quince’s Motion to Compel.

 (ECF No. 46.)

        On   December   31,   2019,    Jamarcus    Brown    filed     a    Notice    of

 Supplemental Authority, arguing the applicability of the Tennessee

                                         4
Case 2:18-cv-02740-SHM-cgc Document 66 Filed 08/12/20 Page 5 of 32    PageID 574



 Court of Appeals December 16, 2019 decision in Jones v. Allenbrooke

 Nursing & Rehab. Ctr., LLC, No. W201900448COAR3CV, 2019 WL 6842372

 (Tenn. Ct. App. Dec. 16, 2019) to his Motion to Compel.              (ECF No.

 50.)    On January 31, 2020, Quince responded to Jamarcus Brown’s

 supplemental authority, arguing that Jones was inapposite.               (ECF

 No. 57.)    On February 12, 2020, Jamarcus Brown replied.            (ECF No.

 58.)

        II. Jurisdiction

        The Court has diversity jurisdiction.             28 U.S.C. § 1332.

 Although   a   specific   amount   has   not   been    pled,   the   Court   is

 satisfied that the amount in controversy exceeds $75,000 because

 Jamarcus Brown is seeking compensatory and punitive damages for

 survival and wrongful death claims against multiple defendants.

 (See ECF No. 1-1 ¶ 50; see also ECF No. 1 ¶ 5.)

        The parties are completely diverse. Rocky Brown was a citizen

 of Tennessee at the time of his death.         (ECF No. 1-1 at 8 ¶ 2; see

 also No. 1 ¶ 6).     For diversity purposes, Jamarcus Brown is also

 a citizen of Tennessee.        See 28 U.S.C. § 1332(c)(2) (the legal

 representative of the estate of a decedent is deemed to be a

 citizen of the same state as the decedent).           None of the defendants

 is a citizen of Tennessee. Quince is a Tennessee limited liability

 company.    (ECF No. 1 ¶ 6.)       Aurora Cares is a New York limited

 liability company.     (ECF No. 1-1 ¶ 5.)      For purposes of diversity

                                      5
Case 2:18-cv-02740-SHM-cgc Document 66 Filed 08/12/20 Page 6 of 32    PageID 575



 jurisdiction, limited liability companies have the citizenship of

 each of their members.        Americold Realty Tr. v. Conagra Foods,

 Inc., 136 S. Ct. 1012, 1015 (2016) (citing Carden v. Arkoma

 Associates, 494 U.S. 185, 195-96 (1990)); accord Delay v. Rosenthal

 Collins Grp., LLC, 585 F.3d 1003, 1005 (6th Cir. 2009).                   The

 members of Quince and Aurora Cares are D&N, LLC and DTD HC, LLC,

 who are also named defendants in this lawsuit.            (See ECF No. 1

 ¶ 7; No. 1-1 ¶¶ 4-7.)        D&N, LLC and DTD HC, LLC are New York

 limited liability companies.      (ECF No. 1 ¶ 7.)     D&N, LLC’s members

 are Norbert A. Bennett, the Norbert A. Bennett Children’s Trust,

 and the Norbert A. Bennett Grand-Children’s Trust.           (Id.)   Norbert

 Bennett, another named defendant, is a citizen of New York.             (Id.)

 The citizenship of a traditional trust is that of its trustee.

 See GBForefront, L.P. v. Forefront Mgmt. Grp., LLC, 888 F.3d 29,

 38-40 (3d Cir. 2018) (citations omitted).             The trustee of the

 Norbert A. Bennett Children’s Trust and the Norbert A. Bennett

 Grand-Children’s Trust is Ronald Bennett, who is also a citizen of

 New York.     (ECF No. 1 ¶ 7.)    DTD HC, LLC’s members are Donald T.

 Denz and the Donald T. Denz Irrevocable Trust.           (ECF No. 1 ¶ 8.)

 Donald T. Denz, another named defendant, is a citizen of New York.

 (Id.)    The trustee of the Donald T. Denz Irrevocable Trust is

 Martin Clifford, who is also a citizen of New York.             (Id.)     The

 Court   has    diversity    jurisdiction    because    the    parties     are

                                      6
Case 2:18-cv-02740-SHM-cgc Document 66 Filed 08/12/20 Page 7 of 32       PageID 576



 completely diverse and the amount in controversy exceeds $75,000.

 28 U.S.C. § 1332.

       III. Standard of Review

       A.     Report and Recommendation

       Congress enacted 28 U.S.C. § 636 to relieve the burden on the

 federal judiciary by permitting the assignment of certain district

 court duties to magistrate judges.              See United States v. Curtis,

 237 F.3d 598, 602 (6th Cir. 2001) (citing Gomez v. United States,

 490 U.S. 858, 869-70 (1989)); see also Baker v. Peterson, 67 F.

 App’x 308, 310 (6th Cir. 2003).                This Circuit has not directly

 addressed     whether   a     motion    to     compel   arbitration   and    stay

 proceedings is a dispositive motion. The reasoning of the majority

 of courts in this Circuit that have addressed this issue is

 persuasive.     See Curatola v. TitleMax of Tennessee, Inc., 2018 WL

 2728037, at *3-4 (W.D. Tenn. June 6, 2018) (collecting cases).                 A

 motion to compel arbitration and stay proceedings is a dispositive

 motion.     See id.

       A    district   court    may     refer    dispositive   motions   to    the

 magistrate judge for a report and recommendation.               See 28 U.S.C.

 § 636(b)(1)(B); see also Vogel v. U.S. Office Prod. Co., 258 F.3d

 509, 515 (6th Cir. 2001).              For reports and recommendations on

 dispositive motions, “[t]he district judge must determine de novo

 any part of the magistrate judge’s disposition that has been

                                          7
Case 2:18-cv-02740-SHM-cgc Document 66 Filed 08/12/20 Page 8 of 32   PageID 577



 properly objected to.”      See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. §

 636(b)(1).     After reviewing the evidence, the court is free to

 accept, reject, or modify the magistrate judge’s proposed findings

 or recommendations.     28 U.S.C. § 636(b)(1).      The district court is

 not required to review -- under a de novo or any other standard -

 - those aspects of the report and recommendation to which no

 objection is made.     Thomas v. Arn, 474 U.S. 140, 150 (1985).          The

 district court should adopt the magistrate judge’s findings and

 rulings to which no specific objection is filed.          See id. at 151.

       B. Motion to Compel Arbitration

       The    Federal   Arbitration       Act   (“FAA”)   strongly    favors

 arbitration.    See Albert M. Higley Co. v. N/S Corp., 445 F.3d 861,

 863 (6th Cir. 2006); EEOC v. Waffle House, Inc., 534 U.S. 279, 289

 (2002).     “When a suit is brought in federal court on issues that

 by written agreement are subject to arbitration, the Federal

 Arbitration Act requires that the court in which the suit is

 pending, upon being satisfied that the issue involved in such suit

 or proceeding is referable to arbitration[,] shall stay the trial

 of the action.”     O.J. Distrib., Inc. v. Hornell Brewing Co., 340

 F.3d 345, 355 (6th Cir. 2003) (alterations omitted) (quotation

 marks omitted).

       The showing necessary to compel arbitration absent trial is

 the same as the showing necessary for summary judgment in a civil

                                      8
Case 2:18-cv-02740-SHM-cgc Document 66 Filed 08/12/20 Page 9 of 32     PageID 578



 suit.     Great Earth Companies, Inc. v. Simons, 288 F.3d 878, 889

 (6th Cir. 2002).        The moving party must “clearly and convincingly

 establish[] the nonexistence of any genuine issue of material fact,

 and the evidence . . . must be read in a light most favorable to

 the party opposing the motion.”             Kochins v. Linden-Alimak, Inc.,

 799 F.2d 1128, 1133 (6th Cir. 1986).              In particular, the moving

 party   must     show    the    existence    of   “a   binding   agreement   to

 arbitrate.”       In re First Thermal Sys., Inc., 182 B.R. 510, 513

 (Bankr. E.D. Tenn. 1995).

       IV.    Analysis

       The “savings clause” of the FAA allows courts to refuse to

 enforce arbitration agreements “upon such grounds as exist at law

 or in equity for the revocation of any contract.”                9 U.S.C. § 2;

 Gaffers v. Kelly Servs., Inc., 900 F.3d 293, 296 (6th Cir. 2018).

 This clause allows courts to invalidate arbitration agreements

 because     of   “generally     applicable    contract   defenses,”   but    not

 because of “defenses that apply only to arbitration or that derive

 their meaning from the fact that an agreement to arbitrate is at

 issue.”     Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1622 (2018)

 (citing AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011)).

 State law of contract formation governs “generally applicable

 contract defenses.”            See GGNSC Louisville St. Matthews LLC v.

 Badgett, 728 F. App’x 436, 440 (6th Cir. 2018) (citing First

                                         9
Case 2:18-cv-02740-SHM-cgc Document 66 Filed 08/12/20 Page 10 of 32   PageID 579



 Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944 (1995)).

 Jamarcus Brown relies on one such ground under Tennessee law 2: lack

 of authority.     (ECF No. 10 at 3-7.)

       Under the Tennessee Health Care Decisions Act (“THCDA”), “[a]

 surrogate may make a health care decision for a patient who is an

 adult or emancipated minor, if, and only if: (1) [t]he patient has

 been determined by the designated physician[ 3] to lack capacity;[ 4]

 and (2) [n]o agent or guardian has been appointed or the agent or

 guardian is not reasonably available.”          Tenn. Code Ann. § 68-11-

 1806(b)(1)-(2); see also Barbee v. Kindred Healthcare Operating,

 Inc., 2008 WL 4615858, at *10-11 (Tenn. Ct. App. Oct. 20, 2008).

 Under the THCDA, “a person is presumed to have the capacity to

 make his or her own health care decisions.”                McKey v. Nat’l

 Healthcare Corp., 2008 WL 3833714, at *3 (Tenn. Ct. App. Aug. 15,

 2008) (citing Tenn. Code Ann. 68-11-1812).             “To overcome that



 2
   The Report recommends that Tennessee substantive law apply to the
 parties’ dispute. (ECF No. 31 at 5-6.) Neither party objects to that
 recommendation. (ECF No. 32 at 2.) The Court adopts it. See Arn, 474
 U.S. at 151.
 3
   A “[d]esignated physician” is “a physician designated by an individual
 or the individual’s agent, guardian, or surrogate, to have primary
 responsibility for the individual’s health care or, in the absence of a
 designation or if the designated physician is not reasonably available,
 a physician who undertakes such responsibility[.]” Tenn. Code Ann. § 68-
 11-1802(4).
 4
  “‘Capacity’ means an individual’s ability to understand the significant
 benefits, risks, and alternatives to proposed health care and to make
 and communicate a health care decision[.]” Tenn. Code Ann. § 68-11-
 1802(3).
                                      10
Case 2:18-cv-02740-SHM-cgc Document 66 Filed 08/12/20 Page 11 of 32    PageID 580



 presumption, the statute requires a determination by a physician

 that the patient lacks capacity.”           Id. (citing Tenn. Code Ann.

 § 68-11-1806(b)).      A party seeking to prove that it has overcome

 the presumption must provide “clear, cogent, and convincing” proof

 of the individual’s lack of capacity.        Bockelman v. GGNSC Gallatin

 Brandywood LLC, 2015 WL 5564885, at *4 (Tenn. Ct. App. Sept. 18,

 2015) (citing Ralston v. Hobbs, 306 S.W.3d 213, 219 (Tenn. Ct.

 App. 2009)).      “Clear, cogent, and convincing proof” means that

 there is “‘no serious or substantial doubt about the correctness

 of the conclusions drawn from the evidence.’”          Id. (citing Hodges

 v. S.C. Toof & Co., 833 S.W.2d 896, 901 n.3 (Tenn. 1992)).                 The

 burden of proving that one had authority to make health care

 decisions for another under the THCDA lies with the party seeking

 to establish that authority.       See Barbee, 2008 WL 4615858, at *12;

 cf. In re Jones, 585 B.R. 465, 512 (Bankr. E.D. Tenn. 2018) (under

 Tennessee law, “[t]he party seeking to assert agency must prove

 its existence . . .”).

       A. Motion to Strike

       On June 6, 2019, Jamarcus Brown filed his Motion to Strike

 Quince’s Supplemental Objections.         (ECF No. 37.)     Jamarcus Brown

 argues    that   Quince’s    Supplemental    Objections     are      untimely,

 immaterial, and redundant.      (ECF No. 37-1.)     Jamarcus Brown argues

 that the Federal Rules and Local Rules only allow objections to be

                                      11
Case 2:18-cv-02740-SHM-cgc Document 66 Filed 08/12/20 Page 12 of 32        PageID 581



 filed 14 days after a Report has been issued and that Quince’s

 Supplemental Objections were filed 105 days after the Report was

 issued.    (See ECF No. 37-1 at 3-4); Fed. R. Civ. P. 72(b)(2); 28

 U.S.C. § 636(b)(1); LR 72.1(g)(2).           Jamarcus Brown contends that

 Quince’s    arguments    that   the    Agreement   is    not   a   contract     of

 adhesion, not oppressive, and not unconscionable are immaterial

 because the question before the Court is not the terms of the

 Agreement, but the existence of a valid agreement.                 (See ECF No.

 37-1 at 4-5.)      He argues that Quince’s third-party beneficiary

 argument fails because Tennessee state law has expressly rejected

 that argument in a similar factual situation. 5            (Id. at 4-6.)

       All of Jamarcus Brown’s arguments have merit.                It is well-

 settled that parties have 14 days to file written objections after

 a magistrate judge has issued a report and recommendation on a

 dispositive    motion,   see    Fed.   R.   Civ.   P.   72(b)(2);    28    U.S.C.

 § 636(b)(1); LR 72.1(g)(2), and that a party may respond to another

 party’s objections within 14 days after being served with a copy

 of the objections,       Fed. R. Civ. P. 72(b)(2); LR 72.1(g)(2).              It

 is also well-settled that parties are not allowed to raise -- and

 the Court need not consider -- new arguments or issues that were




 5
    Jamarcus Brown also contends that Quince’s arguments on the
 enforceability issue are redundant because Quince raised those arguments
 in its initial Objections. (ECF No. 37-1 at 6.)
                                        12
Case 2:18-cv-02740-SHM-cgc Document 66 Filed 08/12/20 Page 13 of 32     PageID 582



 not presented in the first instance to the magistrate judge.               See

 Murr v. United States, 200 F.3d 895, 902 n.1 (6th Cir. 2000).

       Here, the Magistrate Judge issued her Report on February 7,

 2019.     (ECF No. 31.)      Quince objected to the Report on February

 21, 2019.      (ECF No. 32.)      Jamarcus Brown responded to Quince’s

 Objections on March 1, 2019.         (ECF No. 34.)        Those filings were

 timely.      See Fed. R. Civ. P. 72(b)(2).        On May 23, 2019, however,

 Quince filed Supplemental Objections, further objecting to the

 Report and making new legal arguments.              (See ECF No. 36.)      The

 Supplemental Objections were filed 105 days after the Report had

 been issued.         (See id.; ECF No. 31.)       The filing was untimely.

 See Fed. R. Civ. P. 72(b)(2).                Normally, the Court would not

 consider it.         See Allen v. Comm’r of Soc. Sec., 2017 WL 3055516,

 at *1 (W.D. Tenn. July 19, 2017), aff’d, 2018 WL 4042464 (6th Cir.

 June 4, 2018).          Any objections raised in it would be deemed

 forfeited.      Id.

       This     situation,    however,    is    unusual.     It   its   initial

 Objections, Quince argues that the Report is “premature” because

 the scheduling order for the case listed March 1, 2019, as the

 deadline for the parties to fully brief the Motion to Compel.             (ECF

 No. 32 at 4-5.) Quince argues that it “ha[d] not had an opportunity

 to fully brief the Motion” when the Magistrate Judge issued her

 Report.      (Id.)     Quince filed its Motion to Compel on November 2,

                                         13
Case 2:18-cv-02740-SHM-cgc Document 66 Filed 08/12/20 Page 14 of 32        PageID 583



 2018.   (ECF No. 8.)      Jamarcus Brown responded on November 14, 2018.

 (ECF No. 10.)      Quince did not file a reply.            On January 14, 2019,

 the Court entered a Scheduling Order that set February 1, 2019, as

 the    deadline    for   the    parties    to    conduct      arbitration-related

 discovery and March 1, 2019, as the deadline for briefing the

 arbitration issue.        (ECF No. 23.)        The Magistrate Judge issued her

 Report on February 7, 2019.           (ECF No. 31.)      The Report was issued

 before the Scheduling Order deadline for further briefing the

 arbitration question.

        To “effectively discharge its judicial responsibilities[,]”

 the Court will address Quince’s untimely Supplemental Objections.

 See Vogel, 258 F.3d at 515 (“[W]here a party files objections after

 [fourteen] days, a district court can still consider them.”)

 (citing Patterson v. Mintzes, 717 F.2d 284, 286-87 (6th Cir. 1983)

 (recognizing that a district court has authority to extend the

 time limits of 28 U.S.C. § 636(b)(1) and that an extension may

 allow a court to “preserve[] the opportunity to render a more fully

 informed opinion and thereby effectively discharge its judicial

 responsibilities”)); see also LR 1.1(e) (“ [T]he Court may deviate

 from    any   provision    of   any    Local     Rules   of    this   Court,   when

 appropriate for the needs of the case and the administration of

 justice.”).       There is no prejudice to Jamarcus Brown.               Jamarcus

 Brown’s Motion to Strike is DENIED.

                                           14
Case 2:18-cv-02740-SHM-cgc Document 66 Filed 08/12/20 Page 15 of 32    PageID 584



       B. The Report’s Recommended Findings and Quince’s Objections

       The Report recommends denying Quince’s Motion to Compel. (ECF

 No. 31 at 8.)        The Report recommends finding that “there is no

 evidence before the Court to demonstrate that [Rocky Brown’s]

 designated physician properly determined that he lacked capacity.”

 (Id. at 7-8.)        Applying Tennessee law, the Report recommends

 concluding that, because there was no evidence that Rocky Brown

 lacked capacity, Pratchart could not make a health care decision

 for him.    (Id. at 8.)   Because Pratchart did not have authority to

 make health care decisions for Rocky Brown, she did not have the

 authority to sign the Agreement on his behalf.         (Id.); see Barbee,

 2008 WL 4615858, at *11 (execution of documents admitting patient

 to nursing home, including execution of an arbitration agreement,

 is clearly a “health care decision” within the meaning of the

 THCDA) (citing Owens v. Nat’l Health Corp., 263 S.W.3d 876, 884-

 85 (Tenn. 2007)).       The Report concludes that there is no valid

 arbitration agreement binding Rocky Brown and recommends that

 Quince’s Motion to Compel be denied.         (Id.)

       In its Objections, Quince argues that: (1) the Report errs in

 determining    the    arbitrability   question    because   the      Agreement

 delegates the decision about enforceability of the Agreement to an

 arbitrator, (ECF No. 32 at 2-3); and (2) the Report errs in

 concluding that there is no evidence that a designated physician

                                       15
Case 2:18-cv-02740-SHM-cgc Document 66 Filed 08/12/20 Page 16 of 32       PageID 585



 determined that Rocky Brown lacked capacity, (ECF No. 32 at 3-4).

 In    its   Supplemental    Objections,     Quince    argues   that:     (3)   the

 Agreement is not a contract of adhesion, (ECF No. 36 at 2-3); (4)

 the Agreement’s terms are not oppressive or unconscionable, (id.

 at 4-6); and (5) the Agreement is enforceable against Rocky Brown

 because he is a third-party beneficiary of the Agreement, 6 (id. at

 6).

        1. Authority to Decide Arbitrability

        Quince argues that the magistrate judge should not have

 decided     whether   the   parties’     dispute     should    be    subject    to

 arbitration.      (ECF No. 32 at 2-3.)               Quince argues that the

 Agreement     clearly   states    that      any   determination       about    the

 enforceability of the Agreement is subject to arbitration and that

 the Court has no authority to decide that question.                 (Id.) (citing

 ECF No. 8-2 ¶ 3 (“[A]ny disputes arising out of or in any way

 relating to this Agreement (its enforceability), the Admission

 Agreement, or any of the Resident’s stays at the Facility [shall

 be submitted to binding arbitration] . . . irrespective of the

 legal theories upon which the claim is asserted.”)).

        Quince’s argument fails.     There is a substantive distinction

 between questions of contractual enforceability and questions of


 6
   Quince again raises its argument that that the Agreement has a
 delegation clause that delegates the question of enforceability to the
 arbitrator. (ECF No. 36 at 6-7.)
                                        16
Case 2:18-cv-02740-SHM-cgc Document 66 Filed 08/12/20 Page 17 of 32             PageID 586



 contractual existence. 7        See In re: Auto. Parts Antitrust Litig.,

 951 F.3d 377, 385 (6th Cir. 2020).               The former may be contracted

 away, see Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 68-72

 (2010); the latter is reserved to the courts, see Granite Rock Co.

 v. Int’l Bhd. of Teamsters, 561 U.S. 287, 296-300 (2010).

        A court is responsible under the FAA for determining whether

 a valid agreement exists.             See 9 U.S.C. § 3; Mazera v. Varsity

 Ford Mgmt. Servs., LLC, 565 F.3d 997, 1001 (6th Cir. 2009) (“The

 court ‘must determine whether the dispute is arbitrable, meaning

 that    a   valid   agreement         to    arbitrate         exists      between   the

 parties . . . .’”) (quoting Landis v. Pinnacle Eye Care, LLC, 537

 F.3d 559, 561 (6th Cir. 2008)). Questions of contractual existence

 are for courts to decide, not arbitrators.                    See Granite Rock Co.,

 561 U.S. at 296 (stating that it is “well settled that where the

 dispute at issue concerns contract formation, the dispute is

 generally for courts to decide”) (collecting cases); Burden v.

 Check Into Cash of Kentucky, LLC, 267 F.3d 483, 491 (6th Cir. 2001)

 (“[I]ssues     relating     to        the       making        of     an    arbitration

 agreement, . . .     are   to    be    determined        by    the   court,   not   the


 7
   “In the context of an arbitration agreement, an agreement to arbitrate
 threshold issues concerning the arbitration agreement is known as a
 delegation provision.” Edwards v. Allenbrooke Nursing & Rehab. Ctr.,
 LLC, 2017 WL 4861658, at *3 (Tenn. Ct. App. Oct. 26, 2017). Here, Quince
 argues that the Agreement properly delegated any questions of
 enforceability to the arbitrator. (ECF No. 32 at 2-3) (citing ECF No.
 8-2 ¶ 3.)
                                            17
Case 2:18-cv-02740-SHM-cgc Document 66 Filed 08/12/20 Page 18 of 32   PageID 587



 arbitrator.”) (citing Prima Paint Corp. v. Flood & Conklin Mfg.

 Co.,   388   U.S.   395,   404   (1967));   Owens,   263   S.W.3d    at   883

 (“[C]ontract formation questions are to be decided by the court,

 not by an arbitrator.”) (citation omitted).

        Here, any authority the Court has to compel arbitration

 derives from the existence of a contract that binds Rocky Brown.

 The parties dispute whether Pratchart had authority to bind Rocky

 Brown to the Agreement.      If Pratchart could not bind Rocky Brown,

 there is no contract and Rocky Brown is not bound to arbitration.

 See McKey, 2008 WL 3833714, at *2 (in order to bind resident of

 nursing home to an arbitration agreement, the mother or sister who

 signed the agreement had to have authority to act as resident’s

 agent or surrogate); cf. United Steelworkers of Am. v. Warrior &

 Gulf Nav. Co., 363 U.S. 574, 582 (1960) (“[A]rbitration is a matter

 of contract and a party cannot be required to submit to arbitration

 any dispute which he has not agreed so to submit.”).          Questions of

 signatory authorization are to be decided by the court. See, e.g.,

 Sandvik AB v. Advent Int’l Corp., 220 F.3d 99, 108 (3d Cir. 2000)

 (holding that a company was not entitled to arbitration under an

 agreement with another company where one company disputed the

 existence of a binding contract by alleging that the individual

 who signed the agreement on its behalf lacked authority; under

 FAA, court was required to decide whether there was agreement to

                                      18
Case 2:18-cv-02740-SHM-cgc Document 66 Filed 08/12/20 Page 19 of 32   PageID 588



 arbitrate before it could order arbitration); Sphere Drake Ins.

 Ltd. v. All Am. Ins. Co., 256 F.3d 587, 591 (7th Cir. 2001) (holding

 that whether one party had authority to bind the other, or whether

 it had overstepped its authority, was to be decided in courts

 rather than under the contract’s arbitration provision because the

 issue went to existence of the contract).         Sixth Circuit case law

 “strongly suggests that [a] district court has the authority to

 determine whether [a] signature on an arbitration agreement is

 valid in advance of compelling arbitration in accordance with that

 agreement.”     Taylor v. Pilot Corp., 955 F.3d 572, 577 (6th Cir.

 2020).

       Because Jamarcus Brown challenges the existence of a valid,

 binding     arbitration     agreement      and   not    the     Agreement’s

 enforceability, the question is for the Court to decide.                 See

 Jones, 2019 WL 6842372, at *2 (affirming trial court’s decision in

 deciding the contract formation question where “the gravamen [wa]s

 whether   the   arbitration    agreement   was   properly     formed,   i.e.,

 whether [the signatory] had authority to bind [the resident] to

 the Agreement”); Edwards v. Allenbrooke Nursing & Rehab. Ctr.,

 LLC, 2017 WL 4861658, at *1 (Tenn. Ct. App. Oct. 26, 2017)

 (affirming a trial court’s conclusion that the enforceability

 question was to be decided in arbitration, but the question of

 existence (i.e., that “there was never any binding arbitration

                                      19
Case 2:18-cv-02740-SHM-cgc Document 66 Filed 08/12/20 Page 20 of 32                     PageID 589



 agreement in the first place”) was a question for the court to

 decide). ).        The Court has authority to decide whether a contract

 exists.

        Quince relies on the recent decision in Henry Schein, Inc. v.

 Archer & White Sales, Inc. to support its argument to the contrary.

 139 S. Ct. 524, 528 (2019); (ECF No. 32 at 2-3).                               Henry Schein

 held    that      if   a    party’s    contract      delegates        the       question      of

 enforceability         of    a   dispute    to    arbitration,        a   court        may   not

 override the contract and decide the enforceability question, even

 if it thinks the argument that the arbitration agreement applies

 to a dispute is “wholly groundless.”                 Id. at 529-31.             That holding

 is not applicable here.               Henry Schein reconfirmed the rule that

 whether a valid arbitration agreement exists is a decision to be

 decided by the court before referring the dispute to an arbitrator.

 Id.    at   530    (“To     be     sure,   before    referring       a    dispute       to    an

 arbitrator,       the      court    determines      whether     a   valid        arbitration

 agreement      exists.”)         (citing    9     U.S.C.    §   2).            Henry    Schein

 reconfirmed        the      distinction      between       whether        an     arbitration

 agreement exists –- a matter to be decided by the court –- and

 whether an arbitration agreement is enforceable on a specific claim

 -- a decision left to the arbitrator (if properly delegated).                                See

 139 S. Ct. at 528-530.




                                              20
Case 2:18-cv-02740-SHM-cgc Document 66 Filed 08/12/20 Page 21 of 32    PageID 590



       Quince also relies on two orders in this District in which

 the Court granted motions to compel arbitration based on Henry

 Schein as applied to facts similar to those here.             See Foley v.

 Allenbrooke Nursing and Rehab. Ctr., LLC, 2:18-cv-02741-JPM-cgc,

 ECF No. 52 (W.D. Tenn. May 2, 2019); Farwell v. Quince Nursing and

 Rehab. Ctr., LLC, 2:18-cv-02795-JPM-dkv, ECF No. 20 (W.D. Tenn.

 May 2, 2019).     The legal analysis in those orders is cursory.           See

 Foley, 2:18-cv-02741-JPM-cgc, ECF No. 52 at 1-2; Farwell, 2:18-

 cv-02795-JPM-dkv, ECF No. 20 at 1-2.           Foley and Farwell do not

 discuss    the    extensive    case   law   distinguishing     contractual

 enforceability and contractual existence.            See Foley, 2:18-cv-

 02741-JPM-cgc, ECF No. 52 at 1-2; Farwell, 2:18-cv-02795-JPM-dkv,

 ECF No. 20 at 1-2.         The Court in Foley and Farwell appears to

 have found that valid arbitration agreements existed.                See 2:18-

 cv-02741-JPM-cgc, ECF No. 52 at 2; 2:18-cv-02795-JPM-dkv, ECF No.

 20 at 2.     Here, as discussed infra, the Court does not find that

 there was a valid agreement between Pratchart and Quince.                Foley

 and Farwell are not apposite.

       The question of Pratchart’s authority goes to contractual

 existence.       Because the Court has the authority to answer that

 question, and because the Court delegated that authority to the

 Magistrate Judge, the Magistrate Judge’s determination of that

 question was proper.      Quince’s first objection is OVERRULED.

                                       21
Case 2:18-cv-02740-SHM-cgc Document 66 Filed 08/12/20 Page 22 of 32       PageID 591



         2. Lack of Capacity

       Under the THCDA, a surrogate has authority to make a health

 care decision on behalf of a patient if a designated physician

 determines that the patient lacks capacity.            See   Tenn. Code Ann.

 § 68-11-1806(b)(1).        Quince objects to the Report’s conclusion

 that there is no evidence a designated physician determined that

 Rocky Brown lacked capacity.         (ECF No. 32 at 3-4.)        Quince argues

 that an Appointment of Surrogate Form (“Surrogate Form” or “Form”),

 (ECF No. 8-3), definitively proves that Rocky Brown lacked capacity

 and properly designates Pratchart as Rocky Brown’s surrogate. (ECF

 No.   32    at   4-5.)    Quince    argues   that,    because    there    was   a

 determination      that   Rocky    Brown   lacked    capacity,    and    because

 Pratchart was properly designated as his surrogate, Pratchart had

 authority to enter into the Agreement on Rocky Brown’s behalf.

 (Id.)      The Court reviews this objection de novo.

       The validly of Pratchart’s authority to sign the Agreement on

 Rocky Brown’s behalf turns on the sufficiency of the Surrogate

 Form to establish: (1) that a designated physician determined that

 Rocky Brown lacked capacity; and (2) that Pratchart was properly

 designated as Rocky Brown’s surrogate.          See Tenn. Code Ann. § 68-

 11-1806(b)(1).      Quince does not establish the first.

       Under an “APPOINTMENT OF SURROGATE” heading, the Surrogate

 Form provides: “Complete Section 1 if Resident has capacity.” (ECF

                                       22
Case 2:18-cv-02740-SHM-cgc Document 66 Filed 08/12/20 Page 23 of 32       PageID 592



 No. 8-3 at 1.)     Section 1 is not filled out.           (Id.)   At the bottom

 of Section 1, it provides: “Complete Section 2 in addition to

 Section 1 if unsure of Resident’s capacity.             Complete only Section

 2 if Resident clearly lacks capacity.”           (Id.)     Section 2 is filled

 out in part.     (Id.)   It provides: “Gladys Pratchart [handwritten]

 is designated as surrogate for Rocky Brown [handwritten].”                 (Id.)

 There    are    checkmarks     next      to    different      “[r]easons     for

 [a]ppointment”     and   a   checkmark     indicating     that    the   appointed

 surrogate is “[t]he patient’s parent.”            (Id.)

       The following part of the Surrogate Form is titled “ACCEPTANCE

 OF SURROGATE SELECTION.” (Id. at 2.)               The “Surrogate Contact

 Information” part is incomplete, but the following part is filled

 out and provides: “I accept the appointment of surrogate for this

 Resident and understand I have the authority to make all health

 care related decisions for Rocky Brown [handwritten] including the

 signing of an arbitration agreement.”           (Id.)     Pratchart appears to

 have signed this statement, and it is dated April 17, 2017 (the

 same day the Agreement was signed).            (See id.)

       The last part of the Surrogate Form is titled “PHYSICIAN

 NOTIFICATION AND APPROVAL.”       (Id.)       It provides:

       I, Mukesh Jain [handwritten], am the physician who has primary
       responsibility   for   the  health    care  of   Rocky   Brown
       [handwritten]. I find that the Resident (please check one):

                   ____ lacks capacity ____ has capacity

                                       23
Case 2:18-cv-02740-SHM-cgc Document 66 Filed 08/12/20 Page 24 of 32   PageID 593



         to   understand   the   significant  benefits,   risks,   and
         alternatives to proposed health care and to make and
         communicate a health care decision. I agree with the decision
         to appoint this surrogate.    It is my opinion that this is
         true both on the day the surrogate accepted the appointment
         and today.    It is my intention that the designation of
         surrogate is effective back to the date of acceptance by the
         surrogate, so that healthcare decisions made by the surrogate
         for the resident back to that day are valid.

 (Id.)    Neither the “lacks capacity” nor the “has capacity” box has

 been checked.     (Id.)    Beneath this paragraph is a space for the

 “Signature of Designated Physician,” which contains an illegible

 signature, and a space for the date, which is blank.              (See id.)

 The Surrogate Form is the only evidence that Quince submits to

 establish that a designated physician determined that Rocky Brown

 lacked capacity before Pratchart signed the Agreement on Rocky

 Brown’s behalf.     It is not enough.

       Quince argues that, although the “lacks capacity” box on the

 Surrogate Form was not checked, because the Form instructed that

 Section 2 be completed only if the Resident lacked capacity,

 because only Section 2 was completed, and because Jain signed the

 Form with only Section 2 completed, the logical inference is that

 Rocky Brown lacked capacity.       (See ECF No. 32 at 4.)

       Following the Surrogate Form’s instructions, alone, does not

 conclusively establish that Rocky Brown lacked capacity.               It is

 not   “clear,   cogent,   and   convincing”    proof   that   a   designated




                                      24
Case 2:18-cv-02740-SHM-cgc Document 66 Filed 08/12/20 Page 25 of 32                PageID 594



 physician determined that Brown lacked capacity. 8                       See Bockelman,

 2015 WL 5564885, at *4.        Because neither the “lacks capacity” nor

 the “has capacity” box is checked, there is a “serious [and]

 substantial    doubt”    about      whether        a       capacity    determination    or

 conclusion was reached.        See id.            One court has reasoned that, if

 presented     with    the    opportunity,              a    physician’s       failure   to

 affirmatively make a capacity determination one way or the other

 undermines the conclusion that an individual is incapacitated.

 See Cabany v. Mayfield Rehab. & Special Care Ctr., 2007 WL 3445550,

 at *5-6 (Tenn. Ct. App. Nov. 15, 2007).                       Other courts have also

 declined to imply a determination of incapacity when there is

 inadequate     evidence      that        a    physician          made     any    capacity

 determination.       See, e.g., Hattiesburg Health & Rehab Ctr., LLC v.

 Brown, 176 So. 3d 17, 22 (Miss. 2015).

       Even if it were clear what determination Jain made, it is

 unclear when he made that determination.                        In the ACCEPTANCE OF

 SURROGATE    SELECTION      part    of       the    Surrogate         Form,   Pratchart’s

 signature is dated April 17, 2017.                     (See ECF No. 8-3 at 2.)          In

 the PHYSICIAN NOTIFICATION AND APPROVAL part of the Surrogate Form,




 8 It is also unclear who completed the Surrogate Form – Pratchart or
 Jain. If Pratchart filled out the Form and followed the instructions
 on which Quince relies, the Form would be insufficient.        Only a
 designated physician can make a capacity determination. See Tenn. Code
 Ann. § 68-11-1806(b)(1).
                                              25
Case 2:18-cv-02740-SHM-cgc Document 66 Filed 08/12/20 Page 26 of 32           PageID 595



 Jain’s signature is not dated. 9                (See id.)      One might infer that

 any determination Jain made was on the same day that Pratchart

 signed the Surrogate Form.              (See id.)        One could also conclude,

 based       on   the   language    in     the    relevant    paragraph,    that     any

 determination Jain might have made, was made on a later date.                      (See

 id.) (“It is my opinion that this is true both on the day the

 surrogate accepted the appointment and today.”) (emphasis added).

 It     is    unclear     whether    Rocky        Brown   was    determined    to    be

 incapacitated, but it is also unclear whether he was determined to

 be incapacitated before the relevant health care decision was made

 for him (i.e., Pratchart’s signing the Agreement).                     See Dykes v.

 Cleveland Nursing & Rehab. Ctr., 2016 WL 426546, at *5-6 (N.D.

 Miss. Feb. 3, 2016) (finding a similar “Resident and Facility

 Arbitration Agreement” form invalid because the physician signed

 the “Physician Notification and Approval” part stating that the

 resident lacked capacity a month after the “Acceptance of Surrogate

 Selection” part was signed).

         At best, the way the Surrogate Form is filled out creates a

 dispute      about     whether    Rocky    Brown    lacked     capacity.     That    is

 insufficient for Quince to carry its burden. 10                   See Barbee, 2008


 9    This relies on the assumption that the illegible signature is Jain’s.
 10
    This conclusion is supported by the traditional and statutory
 presumptions that one has capacity, see In re Conservatorship of Groves,
 109 S.W.3d 317, 329–30 (Tenn. Ct. App. 2003) (“[I]t is well-settled that
 the law presumes that adult persons are . . . capable, rather than
                                             26
Case 2:18-cv-02740-SHM-cgc Document 66 Filed 08/12/20 Page 27 of 32     PageID 596



 WL 4615858, at *12; see also Bockelman, 2015 WL 5564885, at *4.

 The Recommendation that there is insufficient evidence that a

 designated physician determined that Rocky Brown lacked capacity

 before a health care decision was made on his behalf is correct.

 Quince’s second objection is OVERRULED.

       3. Contract as one       of    Adhesion,     as    Oppressive,    or   as
          Unconscionable

       Quince argues that the Agreement is valid because it is not

 a   contract   of   adhesion   and   its   terms   are   not   oppressive    or

 unconscionable.     (See ECF No. 36 at 2-6.)       Those arguments are not

 germane because the Report correctly concludes that the Agreement

 is invalid on other grounds, specifically, that Pratchart did not

 have the proper authority to enter into the Agreement on Rocky

 Brown’s behalf. (ECF No. 31 at 8.) The third and fourth objections

 in Quince’s Supplemental Objections are OVERRULED.

       4. Third-Party Beneficiary

       Quince argues that the Agreement is enforceable against Rocky

 Brown because he is a third-party beneficiary.            (ECF No. 36 at 6.)




 incapable, to direct their personal affairs until satisfactory evidence
 to the contrary is presented.”); Tenn. Code Ann. § 68-11-1812(b), and
 by the strong rights and policy interests underlying the THCDA.     See
 McKey, 2008 WL 3833714, at *5 (“The [THCDA] affects a person’s
 fundamental right to personal autonomy.     In light of the important
 interests at stake, we have concluded that it is essential that the
 requirements of the [THCDA] be met before a person can be deprived of
 the right to make his or her own health care decisions.”) (citation
 omitted).
                                       27
Case 2:18-cv-02740-SHM-cgc Document 66 Filed 08/12/20 Page 28 of 32      PageID 597



 “Generally, contracts are presumed to be ‘executed for the benefit

 of the parties thereto and not third persons.’”                  Owner-Operator

 Indep. Drivers Ass’n, Inc. v. Concord EFS, Inc., 59 S.W.3d 63, 68

 (Tenn. 2001) (quoting Oman Constr. Co. v. Tenn. Cent. Ry. Co., 370

 S.W.2d 563, 572 (Tenn. 1963)).          There is an exception to that rule

 when “the contracting parties express an intent that the benefits

 of the contract flow to a third party.”             Id.    Those “third-party

 beneficiaries”     “may   enforce   a    contract    if   they    are   intended

 beneficiaries of the contract.”              Id. (citations omitted).         In

 Tennessee, “a third party is an intended third-party beneficiary

 of a contract, and thus entitled to enforce the terms of a

 contract, where (1) the parties to the contract have not otherwise

 agreed, (2) recognition of the third-party’s right to performance

 is appropriate to effectuate the parties’ intent, and (3) terms or

 circumstances indicate that performance of the promise is intended

 or will satisfy an obligation owed by the promisee to the third

 party.”    Benton v. Vanderbilt Univ., 137 S.W.3d 614, 618 (Tenn.

 2004) (citing Owner–Operator Independent Drivers Association, 59

 S.W.3d at 70).

       The Agreement provides, “The Resident will be considered to

 be a third party beneficiary of this Agreement and is intended to

 benefit    directly    from   the   execution       of    this   Agreement   in

 conjunction with the corresponding admission(s) and receipt of

                                         28
Case 2:18-cv-02740-SHM-cgc Document 66 Filed 08/12/20 Page 29 of 32   PageID 598



 services.”    (ECF No. 8-2 ¶ 2.)      Quince argues that this language

 requires the Court to enforce the Agreement against Rocky Brown.

 (ECF No. 36 at 6.)      Quince cites Benton for the proposition that

 “the Tennessee Supreme Court . . . has expressly found that a non-

 signatory to an arbitration agreement may be bound under a third-

 party beneficiary theory.”       (ECF No. 57 at 3) (citing Benton, 137

 S.W.3d at 614).

       Quince’s reliance on Benton is misplaced.          Benton held that

 “an arbitration provision in a contract is binding against a third-

 party beneficiary who brings an action seeking to enforce the terms

 of that contract.”       Benton, 137 S.W.3d at 618 (emphasis added).

 Benton is distinguishable because Rocky Brown, the alleged third-

 party beneficiary, is not “bring[ing] an action seeking to enforce

 the terms of th[e] contract.”          Id.   The claims brought by the

 plaintiff in Benton – abuse of process, breach of contract, and a

 violation of the Tennessee Consumer Protection Act – derived from

 the contract that contained the arbitration provision.           See id. at

 16.   The court in Benton decided not to allow a plaintiff to “have

 his cake and eat it too” by allowing him to enforce certain

 favorable provisions of a contract while avoiding provisions that

 the plaintiff viewed as unfavorable.          See id. at 619–20 (“Thus,

 where a third-party beneficiary seeks to enforce rights under a

 contract, an interpretation of the contract as a whole requires

                                      29
Case 2:18-cv-02740-SHM-cgc Document 66 Filed 08/12/20 Page 30 of 32          PageID 599



 that the third party not be permitted to interpret the contract in

 a piecemeal fashion by avoiding unfavorable terms.”).

       Here,   Jamarcus     Brown,   on    behalf     of   Rocky   Brown,    is    not

 bringing contract claims or “seeking to enforce the terms of the

 contract,” but bringing tort claims of negligence and survival and

 wrongful death that do not directly relate to the terms of the

 Agreement.    (See ECF No. 1-1 ¶¶ 24-47.)             Benton specifically said

 that its analysis “is applicable only to actions brought by a

 third-party    beneficiary     seeking        to   enforce   rights    under      that

 contract”     and   that   “[a]n    arbitration        provision      may   not    be

 applicable in cases where claims are raised under other legal

 theories and are not intertwined with rights being enforced under

 the terms of the contract.”         Benton, 137 S.W.3d at 620 (emphasis

 added) (citations omitted).         Benton distinguished a case where a

 third-party beneficiary argument was rejected on the basis that

 that case alleged a tort claim.               See id. (referencing Cocke Cty.

 Bd. of Highway Comm’rs v. Newport Utilities Bd., 690 S.W.2d 231,

 237 (Tenn. 1985)).

       This Court and Tennessee courts have rejected the third-party

 beneficiary argument that Quince makes here.                 See, e.g., Hardaway

 v. Quince Nursing & Rehab. Ctr., LLC, No. 2:19-2464, 2020 WL

 1918244, at *4-6 (W.D. Tenn. Apr. 20, 2020); Jones, 2019 WL

 6842372, at *6; Ricketts v. Christian Care Ctr. of Cheatham Cty.,

                                          30
Case 2:18-cv-02740-SHM-cgc Document 66 Filed 08/12/20 Page 31 of 32   PageID 600



 Inc., 2008 WL 3833660, at *4 (Tenn. Ct. App. Aug. 15, 2008).               In

 Ricketts, the Court rejected the argument that a nursing home

 contract signed by a family member who did not have authority to

 act on behalf of the resident created a contract between the family

 member and the nursing home because the resident was a third-party

 beneficiary of the contract.        2008 WL 3833660, at *4.          Ricketts

 reasoned:

       Third party beneficiary concepts should not be used to
       circumvent the threshold requirement that there be a valid
       arbitration agreement.    [The family member] signed the
       admission agreement as [the resident’s] “representative.”
       She was not entering into a contract on her own behalf, but
       as her mother’s representative. The issue in this case is
       whether [the family member] had authority to act as her
       mother’s agent and to enter into a contract on her behalf.
       If she did not have authority, there is no valid contract.
       Without a valid contract, there can be no third[-]party
       beneficiary.

 Id.   Other courts are in accord.         See, e.g., Hattiesburg Health &

 Rehab Ctr., LLC, 176 So. 3d at 22 (holding that, for a third-party

 beneficiary to exist, there must first be a valid contract executed

 by one who has authority); Licata v. GGNSC Malden Dexter LLC, 2

 N.E.3d 840, 848 (Mass. 2014) (same).              The fifth argument in

 Quince’s Supplemental Objections is OVERRULED.

       Because   there   is   insufficient    evidence   that    Rocky   Brown

 lacked capacity to make his own healthcare decisions, Pratchart

 could not make health care decisions for him.             See    Tenn. Code

 Ann. § 68-11-1806(b)(1).      Because Pratchart did not have authority


                                      31
Case 2:18-cv-02740-SHM-cgc Document 66 Filed 08/12/20 Page 32 of 32   PageID 601



 to make health care decisions for Rocky Brown, she did not have

 the authority to sign the Agreement on his behalf.             See Barbee,

 2008 WL 4615858, at *12.       The Agreement does not bind Rocky Brown

 to arbitration.     Quince’s Motion to Compel is DENIED.

 V.    Conclusion

       For the foregoing reasons, the Report is ADOPTED.              Quince’s

 Motion to Compel and Stay Proceedings is DENIED.               The Related

 Motions are DENIED.



       So ordered this 12th day of August, 2020.



                                           /s/__ Samuel H. Mays, Jr. ___
                                           SAMUEL H. MAYS, JR.
                                           UNITED STATES DISTRICT JUDGE




                                      32
